ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20 — 3(g)(4) and Rule l:20-ll(a), recommending that JACQUELINE JASSNER POQUETTE of DENVILLE, who was admitted to the bar- of this State in 1985, be immediately temporarily suspended from the practice of law;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4) and Rule l:20-ll(a), JACQUELINE JASSNER POQUETTE is temporarily suspended from the practice of law effective immediately and until the further Order of this Court; and it is further
*204ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JACQUELINE JASS-NER POQUETTE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this court; and it is further
ORDERED that JACQUELINE JASSNER POQUETTE be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.